Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-18-00566-CV

                                      Jennifer Kay ST. JAMES,
                                               Appellant

                                                   v.

                                       Barbara MUENCHOW,
                                              Appellee

                      From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 2018CV03466
                               Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED FOR WANT OF PROSECUTION

           In this appeal of an eviction judgment, Appellant’s brief was due on October 31, 2018. See

TEX. R. APP. P. 38.6(a). On November 9, 2018, after no brief or motion for extension of time to

file the brief was filed, we ordered Appellant to show cause in writing not later than November 19,

2018, why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). We

warned Appellant that if she failed to show cause in writing as ordered, we could dismiss this

appeal without further notice.
                                                                                04-18-00566-CV


       To date, Appellant has filed no response to our November 9, 2018 order. We dismiss this

appeal for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                 PER CURIAM




                                               -2-